Campbell, C. J.,
dissenting.
The learned writer of the foregoing opinion states that the district court, while recognizing the regularity of the Eddy convention which nominated Mr. Shafroth, refused to award that nominee the use of the party name and emblem, because the delegates who composed the convention which nominated him were not in favor of the fusion policy adopted by the Broad faction of the party, to which this court, in the case cited, awarded the emblem in controversy.
While it is altogether immaterial what reason a trial court gives for a right decision, since a poor reason for it does not detract from its correctness, nevertheless, as I shall presently show, the decision of the district court was not based upon this proposition. But for the purpose of the present argument, conceding that the trial court’s position lias been properly stated, it by no means follows that because the Eddy convention of the Silver Republican party was a regular convention when it met that its nominees are now entitled to a place on the official ballot under the. name and emblem of the party which, since the nominations were made, they have expressly repudiated, and, besides, have joined another and hostile party, and become its nominees.
*485The opinion states that the principle announced in the case from which an excerpt is taken settles this controversy in favor of the petitioner, because therein it was held that a convention, and not the court, has the right to settle questions of party policy. The extract removed, as it is, from its proper setting, itself, as I think, sufficiently shows, but if it was not apparent therefrom still the facts of the case show, that it was the state convention, the highest authority within the organization, whose declaration on questions of party policy, regularity of conventions, and genuineness of nominees, was held to be controlling with the courts. If, however, the language in my opinion was ambiguous or indefinite as to the point in question, it does, as I conceive, fully appear from my dissenting opinion in the case of Twombly v. Smith, ante, p. 425, that it is that governing body, or convention, of a party known as the state convention which has the power to determine for the party at large and all its subordinate divisions all these questions, and that it is not permissible for a county convention of that party to run counter to the decree of the state convention concerning them, and so, instead of the decision in the Broad case, being authority for the conclusion reached by the majority here, its logical conclusion, as illustrated in the Twombly case, supra, is contrary to it, because the state convention has settled questions of regularity in favor of the Fleming county convention. In addition to this, it is manifest that while in the Broad case, referred to, the right to lay down a party policy was decided to be in the state convention of a party, and not in the courts, the right to determine such questions as between the highest authority in a party and one of its subordinate divisions, was not in the case.
That there may be no misunderstanding as to the ground upon which the court below rested its decision, I quote from the language of the court in its opinion which appears in this record:
“I cannot do otherwise than to hold that the convention which nominated Mr. Shafroth was not a convention of the *486Silver Republican party. This holding is based upon the fact that it appears from the agreed statement of facts that this convention was hostile to the Silver Republican party headed by Mr Broad, which has been recognized by our supreme court, and that it was composed of the political party now known as the Teller Silver Republican party; hence, the nominee of that convention belongs to the Teller Silver Republican party and should be classed under that emblem.”
The plain import of this language is that Mr. Shafroth, being the nominee of the Teller Silver Republican party which was created by former members of the Silver Republican party, and the new party being antagonistic to the old and the members of the former refusing to recognize, or yield'obedience to, the latter, cannot be permitted to enjoy upon the official ballot the right to the use of the name and emblem of the party with which they are not now connected, and to which they owe no allegiance.
In view of these facts, I think the district court was clearly right in awarding the emblem to the respondent. In my dissenting opinion in the Twombly case, supra, I have given at length my views upon this phase of the controversy, and as the essential facts there are the same as here, a restatement of the argument now is unnecessary.